Citation Nr: 1737201	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-29 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a right wrist fracture.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran







ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Navy from November 1969 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2016 the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing was prepared and added to the record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for proper development of the issue.  The evidence reflects that the Veteran had a preexisting right wrist fracture that was noted at entrance into service.  The Veteran's service enlistment examination report notes that the Veteran had a prior wrist fracture.  As a right wrist fracture was noted at service entrance, the Board finds that the presumption of soundness at entry into service does not attach.  38 U.S.C.A. § 1111 (2016).  As the Veteran's preexisting right wrist fracture was noted at the time of entry into service, service connection for residuals of a right wrist fracture may be granted only if it is shown that the right wrist fracture worsened in severity beyond its natural progression during service, i.e., was "aggravated by" service.  38 U.S.C.A. § 1153 (2016); 38 C.F.R. § 3.306 (2016).  

The Board notes that a VA examination has not been performed in connection with this claim.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain disease manifesting that an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  It is notable that the third prong which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

Here the record demonstrates a diagnosis of a history of a right wrist fracture, and it is evident that he injured his wrist prior to entering service.  The Veteran's entrance examination shows a prior right wrist fracture, and service treatment records show he experienced wrist pain during service.  Since separating from service, the Veteran's right wrist has been evaluated and revealed an obvious deformity of the radius with tenderness and reduced grip strength.  As there is no medical opinion of record, the Board finds that remand for a VA examination is warranted to ascertain whether the Veteran's history of right wrist fracture was aggravated by active duty service.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4) (2016).  

The Veteran asserted at the hearing that he has not received treatment through VA.  However on remand the Veteran should be provided an opportunity to submit any additional treatment notes for the wrist that have not already been submitted.  

Accordingly, the case is REMANDED for the following actions:

1.  With the Veteran's assistance, obtain and associate with the record any outstanding treatment notes for the right wrist.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  After all development has been completed, provide the Veteran with a VA examination for the purpose of ascertaining the nature and etiology of his residuals of the right wrist fracture, specifically to determine whether his wrist was aggravated by service.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence, to include treatment records and lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the residuals of the right wrist fracture, which pre-existed service, underwent an increase in severity during active duty service.  If so, is it clear and unmistakable that the increase in severity was only due to the natural progress of the disease?

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, is requested.

3.  After all development has been completed, readjudicate the claim of entitlement to service connection for residuals of a right wrist fracture.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




